COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00336-CR
 
 



WALTER DIAZ


 


APPELLANT



                                                                                                                             
V.
 



THE STATE OF TEXAS


 


STATE



 
 
------------
 
FROM THE 367TH
 DISTRICT COURT OF DENTON
COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
          Appellant filed a notice of appeal
challenging his conviction and probated sentence for unauthorized use of a
motor vehicle.  The trial court sentenced
appellant on April 29, 2010, and appellant filed a timely motion for new trial.
 Accordingly, appellant’s notice of
appeal was due July 28, 2010.  See Tex. R. App. P. 26.2(a)(2).  Appellant did not file a notice of appeal
until August 11, 2010, and he did not file a timely motion to extend time to
file the notice of appeal.  See Tex. R. App. P. 26.3.  Appellant’s counsel responded to a prior
inquiry regarding the trial court’s certification, but he did not respond to
our inquiry regarding the late notice of appeal.  Nevertheless, his response regarding the
certification does not show grounds for continuing the appeal.
          Accordingly, we dismiss this appeal
for want of jurisdiction.  See Tex. R. App. P. 43.2(f); Olivo v. State, 918 S.W.2d at 519,
522–23 (Tex. Crim. App. 1996).
 
                                                                             PER
CURIAM
PANEL:  LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  October 28, 2010




[1]See Tex. R. App. P. 47.4.